ACCEPTED
                                                             01-14-00824-cr
                                                  FIRST COURT OF APPEALS
                                                          HOUSTON, TEXAS
                                                      3/30/2015 12:21:07 PM
                                                        CHRISTOPHER PRINE
                                                                     CLERK



            NO. 01-14-00824-CR
                                           FILED IN
                                    1st COURT OF APPEALS
                                        HOUSTON, TEXAS
                                    3/30/2015 12:21:07 PM
                                    CHRISTOPHER A. PRINE
                                             Clerk
        IN THE COURT OF APPEALS

                OF TEXAS

     FIRST SUPREME JUDICIAL DISTRICT




        KEVIN WIMES, APPELLANT

                   VS.

        STATE OF TEXAS, APPELLEE




    MOTION FOR EXTENSION OF TIME
WITHIN WHICH TO FILE APPELLANT’S BRIEF




                     TERRENCE GAISER
                     LAWYER FOR APPELLANT
                     2900 SMITH STREET, # 220
                     HOUSTON, TEXAS 77006
                     SBOT# 07572500
                     713/ 225-0666
                     tagaiser@aol.com
                                  NO. 1431168

STATE OF TEXAS                             §       IN THE DISTRICT COURT
                                           §
VS.                                        §       HARRIS COUNTY,TEXAS
                                           §
KEVIN WIMES                                §       339TH JUDICIAL DISTRICT


                MOTION FOR EXTENSION OF TIME
            WITHIN WHICH TO FILE APPELLANT’S BRIEF

        NOW COMES KEVIN WIMES, appellant in the above-captioned

cause, by and through his attorney, TERRENCE GAISER, and files his

Motion for Extension of time within which to file Appellant’s Brief; for

which he would show:

1) This is an appeal from a conviction for the offense of aggravated sexual

   assault of a child. Punishment was assessed at forty years confinement.

   Notice of appeal was timely filed.

2) This is the first requested extension of time. The brief was due March

      21, 2015.

3) Appellant would request an extension of time to file the brief to and

      including the 20th day of April, 2015.

4) For good cause counsel for the appellant would show that he has not had

      time to complete the brief in this cause for the following reasons:

   a) When counsel was appointed in this case, counsel was not informed

        that this appeal had been abated. Counsel assumed this appeal would
     follow the normal course of events and the record would be filed at a

     future date. It was two weeks later that counsel learned through the

     order of this court that the appeal had been abated.

     b) Counsel has been in the criminal courts of the State of Texas in

     Harris County, Texas, and surrounding counties on a daily basis since

     the inception of this appeal as follows:

02/16/15   174th District Court       State v. Villasenor Agg. Assault

02/16/15   Couny Court # 1            State v. Mitchell Theft

02/17/15   248th District Court       State v. Mendez       Sex. Asslt. Ch.

02/17/15   351st District Court       State v. Delmar       Asslt. Public Serv.

02/18/15   339th District Court       State v. Tornes       Identity Fraud

02/18/15   232nd District Court       State v. Kimble       Agg. Sex. Asslt.

02/18/15   232nd District Court       State v. Collins      Injury to a Child

02/19/15   179th District Court       State v. Rhine        Agg. Robb.

02/19/15   179th District Court       State v. Nagel        PCS

02/19/15   339th District Court       State v. Nelson       PCS

02/20/15   351st District Court       State v. Haywood Sex. Asslt. Ch.

02/20/15    262nd District Court       State v. Garcia      Agg. Asslt. Pub. S.

02/20/15    351st District Court       State v. Batts       PCS

02/23/15    County Court # 6           State v. Reyes       Assault
02/24/15   248th District Court   State v. Fields     DWI

02/25/15   178th District Court   State v. Rodriguez Capital Murder

02/25/15   228th District Court   State v. Amaya      Tampering

02/25/15   178th District Court   State v. Tolan      Sex. Asslt. Ch.

02/26/15   337th District Court   State v. Crocket    Agg. Asslt.

02/26/15   177th District Court   State v. Lee        Arson

02/26/15   County Court # 6       State v. Munguia Theft

02/27/15   176th District Court   State v. McDaniel Retaliation

03/03/15   County Court # 1        State v. Underwood Theft

03/03/15   178th District Court   State v. Denkins    Capital Murder

03/04/15   351st District Court   State v. Robinson     PCS

03/04/15   County Court # 10      State v. Frazier      Assault

03/05/15   174th District Court   State v. Meyer      PCS

03/05/15   County Court # 7       State v. Branch     POM

03/10/15   177th District Court   State v. Torres     Murder

03/10/15   351st District Court   State v. Casiano     Agg. Asslt.

03/11/15   176th District Court   State v. Cooper      Eng. Org. Crime

03/11/15   182nd District Court   State v. Torres     Capital Murder

03/12/15   263rd District Court   State v. Lyons      Agg. Robb.

03/12/15   179th District Court   State v. Patrick    Online Solicit.
03/12/15     179th District Court     State v. Ferrell    Capital Murder

03/12/15     179th District Court     State v. Roberts    PCS/MAJ

03/13/15     177th District Court     State v. Magee      Capital Murder

03/16/15     351st District Court     State v. Batts      PCS

03/17/15     337th District Court     State v. Carter     PCS

03/17/15     262nd District Court     State v. Rose       Sex. Asslt. Ch.

03/18//15    232nd District Court     State v. Nixon      Agg. Robb.

03/18/15     351st District Court     State v. Ruiz       Identity Fraud

03/19/15     County Court 1 [Galv.] State v. Muscovalley PCS

   b) Counsel filed the brief in Gims v. State, # 01-14-00279-CR, Capital

        Murder, on 03/20/15

   c) Counsel has other briefs due in this Court and the 14th Court that he

is trying to complete.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays for an

extension of time to file the Appellant’s Brief to and including April 20,

2015.

                                      RESPECTFULLY SUBMITTED,
                                      S/Terrence A. Gaiser
                                      TERRENCE A. GAISER
                                      LAWYER FOR APPELLANT
                                      2900 SMITH STREET, # 220
                                      HOUSTON, TEXAS 77006
                                      SBOT# 07572500
                                      tagaiser@aol.com
              CERTIFICATE OF SERVICE

  I CERTIFY THAT A COPY OF THE ABOVE AND
FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
WHICH TO FILE APPELLANT’S BRIEF WAS SERVED ON ALL
PARTIES ACCORDING TO THE RULES.

                            S/Terrence A. Gaiser
                            TERRENCE A. GAISER